Name: 79/30/EEC: Commission Decision of 12 December 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men' s and boys' woven breeches, shorts and trousers (including slacks); women' s girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 or subheading ex 61.02 B of the Common Customs Tariff (NIMEXE codes 61.01-62, 64, 66, 72, 74, 76; 61.02-66, 68, 72), originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-13

 nan